15‐1823
Francis v. Kings Park Manor, Inc.



                    United States Court of Appeals
                                           FOR THE
                                    SECOND CIRCUIT



                                          ORDER

           At a stated term of the United States Court of Appeals for the
Second Circuit, held at the Thurgood Marshall United States Courthouse, 40
Foley Square, in the City of New York, on the 3rd day of February, two
thousand twenty.


Donahue Francis,

                            Plaintiff‐Appellant,

              v.                                                         15‐1823

Kings Park Manor, Inc., Corrine Downing,

                            Defendants‐Appellees,

Raymond Endres,

                            Defendant.



      A poll having been conducted and a majority of the active judges of the Court
having voted in favor of rehearing this appeal en banc, IT IS HEREBY ORDERED that this
appeal be heard en banc. See Fed. R. App. P. 35(a). The oral argument date and briefing
schedule will be forthcoming.
                                          FOR THE COURT:
                                          Catherine O=Hagan Wolfe, Clerk